___________

                           No. 95-1850
                           ___________


Frank W. Askew, Jr.,               *
                                   *
          Appellant,               *
                                   *
Robert Brinkley,                   *
                                   *
          Plaintiff,               *
                                   *
     v.                            *
                                   *
M.D. Reed, Warden, Individually    *
and in Official Capacity,          *
Cummins Unit, Arkansas             *
Department of Correction; A.D.     *
Bradberry, Assistant Warden,       *
Individually and in Official       *
Capacity, Cummins Unit, Arkansas   *
Department of Correction; Major    *
A.J. Hall, Individually and in     *   Appeal from the United States
Official Capacity, Cummins Unit,   *   District Court for the
Arkansas Department of             *   Eastern District of Arkansas.
Correction; CO-1 N.C. Nelson,      *       [UNPUBLISHED]
Individually and in Official       *
Capacity, Cummins Unit, Arkansas   *
Department of Correction; CO-1     *
J. Hood, Individually and in       *
Official Capacity, Cummins Unit,   *
Arkansas Department of             *
Correction; William Terry,         *
Individually and in Official       *
Capacity, Cummins Unit, Arkansas   *
Department of Correction;          *
Mr. Herrington, Individually and   *
in Official Capacity, Cummins      *
Unit, Arkansas Department of       *
Correction; J. Blankenship,        *
Hearing Officer, Individually      *
and in Official Capacity,          *
Cummins Unit, Arkansas             *
Department of Correction; John     *
Does, Individually and in          *
Official Capacity, Other Unknown   *
Correctional Officers, Cummins     *
Unit, Arkansas Department of       *
Correction,                        *
                                   *
          Appellees.               *


                             ___________

                    Submitted:   January 5, 1996

                       Filed: January 18, 1996
                            ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


     Frank W. Askew appeals the district court's1 partial grant of
summary judgment to defendant prison officials, and award of
nominal damages to him after a bench trial in this 42 U.S.C. § 1983
action.   Having carefully reviewed the parties' briefs and the
record, we conclude the judgment of the district court was correct.
Accordingly, we affirm. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Henry L. Jones, Jr., United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).

                                  -2-